Opinion issued February 11, 2021




                                      In The

                                Court of Appeals
                                      For The

                            First District of Texas
                              ————————————
                                NO. 01-21-00033-CV
                             ———————————
                   IN RE KENNETH MCFARLAND, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Kenneth McFarland, has filed a petition for writ of mandamus,

seeking to vacate the trial court’s order which gave a temporary administrator

authority to control two entities.1




1
      The underlying case is In the Estate of Lynne Vines, Deceased, cause number
      486320, pending in the Probate Court No. 2 of Harris County, Texas, the
      Honorable Michael Newman presiding.
      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).



                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Rivas-Molloy.




                                        2